Judge Duvall
delivered the opinion of the court.
By the Revised Statutes, (art. XVI, sub-section 5, p. 353,) it is provided that no fee bill shall be made out, or compensation allowed hereafter, for any ex-officio servipes rendered or to be rendered by any officer.
1. The “ex officio services,” for which it is provided by art. 16, sub sec. 5, p. 353, Rev. Slat. there shall be no fee bill made out by any officer, are services which relate to the public interests, or business of the county or state, as contra-distinguished from those ro iating to private or individual interests.
2. The act of 1854, (sess.acts, j>. 88,) does not repeal sub sec. 5, of sec. 1, of art. 16, Rev. Slat. p. 353; but the provision that the clerk of the county court shall receive “for each order in the county court 25 cents, and for each copy thereof 20 cents,” means that he shall receive these fees for every order and copy for which, by law, he has a right to charge.
*430There can be no difficulty in determining what services were intended to be embraced within the meaning of the expression “ex-officio services,” as used in this statute. They are services which relate ' to the public interests, or business of the county or state, as contradistinguished from those relating to the private interests of individuals. What other meaning is to be ascribed to it ? What class of services did the legislature intend to prohibit the making out of fee bills for? By the act of 1828 clerks of county courts were entitled, “for their ex-officio and public services, to-wit: for entering and copying orders for viewing and opening roads,” &c., &e., to a sum not exceeding forty dollars. It is perfectly obvious that the phrase ex-officio, and the word “public,” are here used synonomously, and apply to the same thing precisely. And by the act of 1851 it is provided that “all laws authorizing allowance for ex-officio services, to clerks of courts and sheriffs, are repealed.” No one doubts, we suppose, that the services here referred to are those designated in the act of 1828 as ucx-officio, or public services,” and for which an allowance of $40 per year was made. Yet, according to the argument of the appellant, he would have had a right to claim his allowance for puMic services, notwithstanding the act of 1851, which only cut off his allowance for ex-officio services.
The section of the Revised Statutes referred to is but a re-enactment of the statute of 1851, and was intended to deny compensation to any officer for services connected with the public interests and business of the state or county.
Is this section repealed by the subsequent act of 1854? We think not. The object of the latter act was simply to regulate the fees of clerks of the county and circuit courts, so as to increase their compensation to some extent for certain descriptions of service. Certainly, if the legislature had intended to make so radical a change as would have been in*431volved in the repeal of this prohibitory section, such intention would have been manifested in- some more unequivocal and effectual form than the mere provision that the clerk shall receive “for each order in the county court, 25 cents;” the only meaning of which is that that shall be his fee for every order for which, by law, he has a right to charge a fee. The construction of the act contended for, is strained and unreasonable.
The judgment is affirmed.